DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 10/15/2019. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 11, and 17 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: 
    PNG
    media_image1.png
    52
    498
    media_image1.png
    Greyscale

Examiner response: The claims to not further define what a feature is. Argument is not persuasive.

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 recites the limitation: “A convolutional neural network using sampled analog technology, comprising” it appears a colon is missing and the limitation should recite: “A convolutional neural network using sampled analog technology, comprising:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”).
Regarding Claim 1,
Ward teaches a convolutional neural network using sampled analog technology, comprising: 
an input source including first and second analog input data points (Col. 2 lines 22-25; The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i.), 
Col. 2 lines 29-34; The input terminal being held at a reference potential independent of the charge input thereto. The weight signals values are generated on a first capacitor network comprising a plurality, of capacitors, each capacitor having a top electrode and a bottom electrode. Each top electrode is connected to one of the signal input lines and each bottom electrode is connected to the input terminal of the first charge integration circuit.) and configured to …combine the first analog input data with first weights (Col. 2 lines 16-24; The present invention is a circuit for generating a signal indicative of the result of the computation 
    PNG
    media_image2.png
    72
    112
    media_image2.png
    Greyscale
  The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i. And Col. 2 lines 29-32; The weight signals values are generated on a first capacitor network comprising a plurality, of capacitors, each capacitor having a top electrode and a bottom electrode.) and output a first analog convolution output (Col. 3 lines 17-22; In the preferred embodiment of the present invention, each capacitor is used to store one weight value. The result of a convolution computation is presented as a charge displaced from the capacitors on one of the columns when voltages representative of the signal values S.sub.i are placed on each of the rows.), wherein first weights are stored as first capacitances on each of the first set of capacitors (Col. 4 lines 6-16; The manner in which the capacitance values are set will now be explained in more detail. As noted above, the capacitances C.sub.i,k are determined by the weight values used in the convolution. If the weight values are positive, the corresponding C.sub.i,k is set to a value proportional to the weight value. Unfortunately, many computations of interest involve negative weight values. For the purposes of the present discussion, it is sufficient to note that even with negative weight values, there is a corresponding capacitor whose capacitance is set by the absolute value of the weight value in question.), and 
a second set of capacitors coupled to the second analog input data point (Col. 2 lines 44-46; The second capacitor network also includes a plurality of capacitors, each capacitor having a top electrode and a bottom electrode.) and configured to …combine the second analog input data with second weights (Col. 2 lines 16-24; The present invention is a circuit for generating a signal indicative of the result of the computation 
    PNG
    media_image2.png
    72
    112
    media_image2.png
    Greyscale
  The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i. And Col. 2 lines 29-32; The weight signals values are generated on a first capacitor network comprising a plurality, of capacitors, each capacitor having a top electrode and a bottom electrode.) and output a second analog convolution output (Col. 3 lines 17-22; In the preferred embodiment of the present invention, each capacitor is used to store one weight value. The result of a convolution computation is presented as a charge displaced from the capacitors on one of the columns when voltages representative of the signal values S.sub.i are placed on each of the rows.), 
wherein second weights are stored as second capacitances on each of the second set of capacitors (Col. 4 lines 6-16; The manner in which the capacitance values are set will now be explained in more detail. As noted above, the capacitances C.sub.i,k are determined by the weight values used in the convolution. If the weight values are positive, the corresponding C.sub.i,k is set to a value proportional to the weight value. Unfortunately, many computations of interest involve negative weight values. For the purposes of the present discussion, it is sufficient to note that even with negative weight values, there is a corresponding capacitor whose capacitance is set by the absolute value of the weight value in question.), wherein the first and second analog convolution outputs each include a plurality of features (Col. 4 lines 1-5; If every column is tied to ground via a connection to a charge amplifier, there can be no cross-talk between the columns. Hence, each column generates a signal which is the convolution of the signal values placed on the rows by the weight factors determined by the capacitors. And Col. 1 lines 5-10; The present invention relates to analog computational circuits, and more particularly, to an analog circuit for computing the convolution of one or more sequences of weights with a signal vector.).
	Although Ward discloses combining the input with the weights stored in the capacitors, Ward does not explicitly disclose combining in a passive manner.
	a …set of capacitors coupled to the first analog input data point and configured to passively combine the first analog input data with …weights and output a …analog convolution output
	However, Lacy teaches
	a …set of capacitors coupled to the first analog input data point (pg. 23; One way to implement the analog delay line is with an NxN array of sampling capacitors (see figure 9 for an example). On one clock phase, the input voltage is sampled onto N capacitors. On the opposite phase, N of the capacitors are discharged into N MDACs. The N discharging capacitors will hold the voltages from each of the previous N sampling periods.) and configured to passively combine the first analog input data with …weights and output a …analog (fig. 8; pg. 22; The architecture takes a more passive approach than current designs. A completely voltage mode implementation using switched capacitor circuitry is used to reduce the amount of quiescent current expended. The basic building blocks used in the proposed implementation are a passive sample-and-hold, a capacitor ladder multiplying digital to-analog converter (MDAC), and an output sample-and-hold. These basic blocks will correspondingly be used by the parallel analog delay line, the tap coefficient multiplication stage, and the output summing stage.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the capacitor array or Ward with the implementation of capacitors of Lacy.
	Doing so would allow for reducing the amount of unused current expended thereby improving the efficiency (pg. 22;).

Regarding Claim 3,
Ward and Lacy teach the convolutional neural network of claim 1. Ward further teaches wherein the first and second sets of capacitors comprise fixed capacitors, and wherein the fixed capacitors are analog memory cells (Col. 3 lines 62-65; Since the potential difference across each capacitor in the column is fixed by the input potential to the charge integrator, the displaced charge cannot be stored on the capacitors.).
Regarding Claim 4,
Ward and Lacy the convolutional neural network of claim 1. Ward further teaches wherein the first and second sets of capacitors are variable capacitance cells, and wherein the first and second weights are fixed weights (Col. 4 lines 6-16; The manner in which the capacitance values are set will now be explained in more detail. As noted above, the capacitances C.sub.i,k are determined by the weight values used in the convolution. If the weight values are positive, the corresponding C.sub.i,k is set to a value proportional to the weight value. Unfortunately, many computations of interest involve negative weight values. For the purposes of the present discussion, it is sufficient to note that even with negative weight values, there is a corresponding capacitor whose capacitance is set by the absolute value of the weight value in question.).
Regarding Claim 6,
Ward and Lacy the convolutional neural network of claim 1. Ward further teaches wherein the first set of capacitors and the second set of capacitors receive charge from the input source (Col. 3 lines 25-26; Consider the charge displaced from one of the columns when the row connections are connected to a voltage source.)
Regarding Claim 11,
Ward teaches a method for implementing a neural network using sampled analog technology, comprising: 
Col. 2 lines 22-25; The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i.), 
sampling the first analog input data point with a first set of capacitors (Col. 8 lines 6-8; Denote the input signal values by S.sub.i, for i=1,2, . . . Then the first window would consist of samples S.sub.1 through S.sub.4. These samples would be applied to capacitor array 401.), 
generating a first analog convolution output using first weights (Col. 3 lines 17-22; In the preferred embodiment of the present invention, each capacitor is used to store one weight value. The result of a convolution computation is presented as a charge displaced from the capacitors on one of the columns when voltages representative of the signal values S.sub.i are placed on each of the rows.) stored as first capacitances on each of the first set of capacitors (Col. 4 lines 6-16; The manner in which the capacitance values are set will now be explained in more detail. As noted above, the capacitances C.sub.i,k are determined by the weight values used in the convolution. If the weight values are positive, the corresponding C.sub.i,k is set to a value proportional to the weight value. Unfortunately, many computations of interest involve negative weight values. For the purposes of the present discussion, it is sufficient to note that even with negative weight values, there is a corresponding capacitor whose capacitance is set by the absolute value of the weight value in question.), by …combining the first analog input data with the first weights (Col. 2 lines 16-24; The present invention is a circuit for generating a signal indicative of the result of the computation 
    PNG
    media_image2.png
    72
    112
    media_image2.png
    Greyscale
  The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i. And Col. 2 lines 29-32; The weight signals values are generated on a first capacitor network comprising a plurality, of capacitors, each capacitor having a top electrode and a bottom electrode.), 
sampling the second analog input data point with a second set of capacitors (Col. 8 lines 6-8; Denote the input signal values by S.sub.i, for i=1,2, . . . Then the first window would consist of samples S.sub.1 through S.sub.4. These samples would be applied to capacitor array 401.), and 
generating a second analog convolution output using second weights (Col. 3 lines 17-22; In the preferred embodiment of the present invention, each capacitor is used to store one weight value. The result of a convolution computation is presented as a charge displaced from the capacitors on one of the columns when voltages representative of the signal values S.sub.i are placed on each of the rows.) stored as second capacitances on each of the second set of capacitors (Col. 4 lines 6-16; The manner in which the capacitance values are set will now be explained in more detail. As noted above, the capacitances C.sub.i,k are determined by the weight values used in the convolution. If the weight values are positive, the corresponding C.sub.i,k is set to a value proportional to the weight value. Unfortunately, many computations of interest involve negative weight values. For the purposes of the present discussion, it is sufficient to note that even with negative weight values, there is a corresponding capacitor whose capacitance is set by the absolute value of the weight value in question.), by …combining the second analog input data with the second weights (Col. 2 lines 16-24; The present invention is a circuit for generating a signal indicative of the result of the computation 
    PNG
    media_image2.png
    72
    112
    media_image2.png
    Greyscale
  The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i. And Col. 2 lines 29-32; The weight signals values are generated on a first capacitor network comprising a plurality, of capacitors, each capacitor having a top electrode and a bottom electrode.), ATTORNEY DOCKET NUMBERPATENT APPLICATION 05974.0097-NP (APD5541-2)15/379,114 Confirmation No. 3422 5 
wherein generating the first and second analog convolution outputs includes performing an analog convolution operation on a plurality of features (Col. 4 lines 1-5; If every column is tied to ground via a connection to a charge amplifier, there can be no cross-talk between the columns. Hence, each column generates a signal which is the convolution of the signal values placed on the rows by the weight factors determined by the capacitors. And Col. 1 lines 5-10; The present invention relates to analog computational circuits, and more particularly, to an analog circuit for computing the convolution of one or more sequences of weights with a signal vector.).
	Ward does not explicitly disclose
	generating a …analog convolution output using first weights stored as first capacitances on each of the …set of capacitors, by passively combining the …analog input data with the …weights

generating a …analog convolution output using first weights stored as first capacitances on each of the …set of capacitors pg. 23; One way to implement the analog delay line is with an NxN array of sampling capacitors (see figure 9 for an example). On one clock phase, the input voltage is sampled ont0 N capacitors. On the opposite phase, N of the capacitors are discharged into N MDACs. The N discharging capacitors will hold the voltages from each of the previous N sampling periods.), by passively combining the …analog input data with the …weights (fig. 8; pg. 22; The architecture takes a more passive approach than current designs. A completely voltage mode implementation using switched capacitor circuitry is used to reduce the amount of quiescent current expended. The basic building blocks used in the proposed implementation are a passive sample-and-hold, a capacitor ladder multiplying digital to-analog converter (MDAC), and an output sample-and-hold. These basic blocks will correspondingly be used by the parallel analog delay line, the tap coefficient multiplication stage, and the output summing stage.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the capacitor array or Ward with the implementation of capacitors of Lacy.
	Doing so would allow for reducing the amount of unused current expended thereby improving the efficiency (pg. 22;).
Regarding Claim 13,

generating the first analog convolution output includes multiplying the first input data point with the first fixed weight (Col. 3 lines 30-40; In general, the charge, Q, displaced from a capacitor when a potential difference of V is applied across the capacitor is given by Q=CV, where C is the capacitance and V the applied potential. Suppose each of the rows is connected to a different voltage, the i.sup.th row being connected to V.sub.i. Then the charge displaced from the k.sup.th column is given by ##EQU4## where C.sub.i,k is the capacitance of the capacitor connecting the i.sup.th row to the j.sup.th column. If Eq. (2) is compared to Eq.(1), it will be apparent that the charge displaced on the j.sup.th column will be proportional to signal .sup.k F if C.sub.i,k is proportional to .sup.k a.sub.i.), and 
generating the second analog convolution output includes multiplying the second input data point with the second fixed weight (Col. 3 lines 30-40; In general, the charge, Q, displaced from a capacitor when a potential difference of V is applied across the capacitor is given by Q=CV, where C is the capacitance and V the applied potential. Suppose each of the rows is connected to a different voltage, the i.sup.th row being connected to V.sub.i. Then the charge displaced from the k.sup.th column is given by ##EQU4## where C.sub.i,k is the capacitance of the capacitor connecting the i.sup.th row to the j.sup.th column. If Eq. (2) is compared to Eq.(1), it will be apparent that the charge displaced on the j.sup.th column will be proportional to signal .sup.k F if C.sub.i,k is proportional to .sup.k a.sub.i.).

Claims 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”) and Chakradhar et al. (US-20110029471-A1).
Regarding Claim 8,
Ward and Lacy the convolutional neural network of claim 1.
Ward and Lacy do not explicitly disclose
further comprising a sub-sampler coupled to the first and second analog convolution outputs, wherein the sub-sampler averages the first and second analog convolution outputs to generate a mean convolution output, and wherein the sub-sampler processes the mean convolution output
However, Chakradhar et al. further teaches
further comprising a sub-sampler coupled to the first and second analog convolution outputs, wherein the sub-sampler averages the first and second analog convolution outputs to generate a mean convolution output, and wherein the sub-sampler processes the mean convolution output (para [0033] In FIG. 1, convolution sub-layer 14 output O.sub.1 is sub-sampled. In the simplest case, sub-sampling averages four neighboring elements in O.sub.1 to produce a single element in the output image Z.sub.i. The output image Z.sub.1, will have approximately half the number of rows and columns as compared with O.sub.1.) with a nonlinear transfer para [0031] A "bias" value is added at adders 16 to each pixel in the aggregated output, and a suitable non-linear function (for example, tan h) is used to restrict the pixel value within a reasonable range. )
It would have been obvious to persons’ having ordinary skill in art before the effective filing date to combine the analog convolutional neural network of Ward et al. with the subsampling of Chakradhar et al.
Doing so would allow for the reduction of features for computation in a convolutional neural network (Para [0033] The output image Z.sub.1, will have approximately half the number of rows and columns as compared with O.sub.1.).
Regarding claim 15,
Ward and Lacy the method of claim 11.
Ward and Lacy do not explicitly disclose further comprising averaging the first analog convolution output with the second analog convolution output at a sub-sampler.
Chakradhar et al. further teaches
averaging the first analog convolution output with the second analog convolution output at a sub-sampler (para [0033] In FIG. 1, convolution sub-layer 14 output O.sub.1 is sub-sampled. In the simplest case, sub-sampling averages four neighboring elements in O.sub.1 to produce a single element in the output image Z.sub.i. The output image Z.sub.1, will have approximately half the number of rows and columns as compared with O.sub.1.).
It would have been obvious to persons’ having ordinary skill in art before the effective filing date to combine the analog convolutional neural network of Ward et al. with the subsampling of Chakradhar et al.
Para [0033] The output image Z.sub.1, will have approximately half the number of rows and columns as compared with O.sub.1.).
Regarding Claim 17,
Ward teaches a convolutional neural network using sampled analog technology, comprising 
an input including analog input data (Col. 2 lines 22-25; The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i.), 
a plurality of sets of capacitors, each set of capacitors coupled to a respective subwindow (Col. 8 lines 6-8; Denote the input signal values by S.sub.i, for i=1,2, . . . Then the first window would consist of samples S.sub.1 through S.sub.4. These samples would be applied to capacitor array 401.) of the analog input data and configured to passively combine the analog input data with weights (Col. 2 lines 16-24; The present invention is a circuit for generating a signal indicative of the result of the computation 
    PNG
    media_image2.png
    72
    112
    media_image2.png
    Greyscale
  The circuit includes a plurality, of signal input lines, each signal line receiving a voltage proportional to a different one of the signal values S.sub.i. And Col. 2 lines 29-32; The weight signals values are generated on a first capacitor network comprising a plurality, of capacitors, each capacitor having a top electrode and a bottom electrode.) stored as capacitances, and output an analog convolution output for the respective subwindow using the weights (Col. 3 lines 17-22; In the preferred embodiment of the present invention, each capacitor is used to store one weight value. The result of a convolution computation is presented as a charge displaced from the capacitors on one of the columns when voltages representative of the signal values S.sub.i are placed on each of the rows.), wherein the analog convolution output includes a plurality of features (Col. 1 lines 5-10; The present invention relates to analog computational circuits, and more particularly, to an analog circuit for computing the convolution of one or more sequences of weights with a signal vector.), and 
Ward does not explicitly disclose
each set of capacitors coupled to a respective subwindow of the analog input data and configured to passively combine the analog input data with weights stored as capacitances, and output an analog convolution output for the respective subwindow using the weights
an analog sub-sampler coupled to the analog convolution output, wherein the analog sub- sampler is configured to reduce a size of at least one of the plurality of features of the analog convolution output.
However, Chakradhar et al. teaches
an analog sub-sampler coupled to the analog convolution output, wherein the analog sub-sampler is configured to reduce a size of at least one of the plurality of features of the analog convolution output (para [0033] In FIG. 1, convolution sub-layer 14 output O.sub.1 is sub-sampled. In the simplest case, sub-sampling averages four neighboring elements in O.sub.1 to produce a single element in the output image Z.sub.i. The output image Z.sub.1, will have approximately half the number of rows and columns as compared with O.sub.1.).

Doing so would allow for the reduction of features for computation in a convolutional neural network (Para [0033] The output image Z.sub.1, will have approximately half the number of rows and columns as compared with O.sub.1.).
Lacy teaches
	each set of capacitors coupled to a respective subwindow of the analog input data and configured to passively combine the analog input data with weights stored as capacitances (pg. 23; One way to implement the analog delay line is with an NxN array of sampling capacitors (see figure 9 for an example). On one clock phase, the input voltage is sampled ont0 N capacitors. On the opposite phase, N of the capacitors are discharged into N MDACs. The N discharging capacitors will hold the voltages from each of the previous N sampling periods.), and output an analog convolution output for the respective subwindow using the weights (fig. 8; pg. 22; The architecture takes a more passive approach than current designs. A completely voltage mode implementation using switched capacitor circuitry is used to reduce the amount of quiescent current expended. The basic building blocks used in the proposed implementation are a passive sample-and-hold, a capacitor ladder multiplying digital to-analog converter (MDAC), and an output sample-and-hold. These basic blocks will correspondingly be used by the parallel analog delay line, the tap coefficient multiplication stage, and the output summing stage.)

	Doing so would allow for reducing the amount of unused current expended thereby improving the efficiency (pg. 22;).
Regarding Claim 18,
Ward, Lacy, and Chakradhar teach the convolutional neural network of claim 17. Ward further teaches wherein the plurality of sets of capacitors comprise fixed capacitors, and wherein the fixed capacitors are analog memory cells (Col. 3 lines 62-65; Since the potential difference across each capacitor in the column is fixed by the input potential to the charge integrator, the displaced charge cannot be stored on the capacitors.).


Claims 2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”) and further in view of Hansen et al. (“A Time-Multiplexed Switched-Capacitor Circuit For Neural Network Applications”).

Regarding Claim 2,
Ward and Lacy teach the convolutional neural network of claim 1. Ward does not explicitly disclose

	However, Hansen et al. teaches
further comprising an array of variable capacitance structures, wherein the first and second outputs are multiplexed through the array of variable capacitance structures to generate a multiplexed convolution output (Figure 1; pg. 2178 The novelty of the figure 1 circuit is the multiple capacitors Cni as storage elements. with element values being represented by the corresponding voltage across that capacitor. Access to each Cn,is time multiplexed. It has a multiplexed array of variable (switched) capacitors for neural network operations.).
	It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the capacitor array of Ward with the capacitor array of Hansen et al.
	Doing so would allow for implementation of neural network operations (pg.2180 Benefits of this circuit include multiple storage elements for each integrating amplifier and the allowance for full interconnection between elements, implemented in time rather than in hardware.). 
Regarding Claim 5,
Ward teaches the convolutional neural network of claim 4.
Ward does not explicitly disclose 
wherein the fixed weights are implemented using a memory capacitor size, and wherein the memory capacitor size is equal to a weight of the fixed weights.

the fixed weights are implemented using a memory capacitor size, and wherein the memory capacitor size is equal to a weight of the fixed weights (Figure 1; pg. 2178 The novelty of the figure 1 circuit is the multiple capacitors Cni as storage elements. with element values being represented by the corresponding voltage across that capacitor. Access to each Cn,is time multiplexed. It has an array of variable (switched) capacitors for neural network operations.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the capacitor array of Ward with the capacitor array of Hansen et al.
	Doing so would allow for implementation of neural network operations (pg.2180 Benefits of this circuit include multiple storage elements for each integrating amplifier and the allowance for full interconnection between elements, implemented in time rather than in hardware.). 
Regarding Claim 12,
Ward and Lacy teach the method of claim 11. 
Ward and Lacy teach do not explicitly disclose
further comprising multiplexing the first and second analog convolution outputs through an array of variable capacitance structures to generate an analog multiplexed convolution output.
However, Hansen et al. teaches
The method of claim 11, further comprising multiplexing the first and second analog convolution outputs through an array of variable capacitance structures to Figure 1; pg. 2178 The novelty of the figure 1 circuit is the multiple capacitors Cni as storage elements. with element values being represented by the corresponding voltage across that capacitor. Access to each Cn,is time multiplexed. It has a multiplexed array of variable (switched) capacitors for neural network operations.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the capacitor array of Ward with the capacitor array of Hansen et al.
	Doing so would allow for implementation of neural network operations (pg.2180 Benefits of this circuit include multiple storage elements for each integrating amplifier and the allowance for full interconnection between elements, implemented in time rather than in hardware.). 

Claims 7 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”) and Leuschner et al. ( US-20160285470-A1).
Regarding Claim 7,
Ward and Lacy teach the convolutional neural network of claim 1. 
Ward and Lacy teach do not explicitly disclose further comprising: 
a first fixed voltage source having a charge, and 
a first capacitor digital-to-analog converter (capDAC), 
wherein a charge from the first fixed voltage source is sampled by the first capDAC to generate a first bias value, and 

However, Leuschner et al. discloses 
a first fixed voltage source having a charge (para [0135] For example, at least one resistor 1110 may be connected between a bias voltage source 1120 and the output node 750 of the inverter circuit 770.), and 
a first capacitor digital-to-analog converter (capDAC) (Para [0134] FIG. 11 illustrates an example 1100 for a digital-to-analog converter cell), 
wherein a charge from the first fixed voltage source is sampled by the first capDAC (para [0134] FIG. 11 illustrates an example 1100 for a digital-to-analog converter cell.) to generate a first bias value (para [0135] For example, at least one resistor 1110 may be connected between a bias voltage source 1120 and the output node 750 of the inverter circuit 770.), 
wherein the first bias value is added to the first output (para [0135] For example, at least one resistor 1110 may be connected between a bias voltage source 1120 and the output node 750 of the inverter circuit 770.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to analog circuit of Ward with the CapDac of Leuschner et al.
Doing so would allow for a digital signal to be converted to an analog signal (para [0130] A cellular means for digital-to-analog conversion of the plurality of cellular means for digital-to-analog conversion comprises a means for controlling connected to a means for switch control of a first means for switching and a means for switch control of a second means for switching.).
Regarding Claim 14,

Ward and Lacy do not explicitly disclose
 further comprising: 
generating a first bias value by sampling, using a first capacitor digital-to-analog converter, a scaled charge from a first fixed voltage source, and 
However, Leuschner et al. discloses 
generating a first bias value by sampling, using a first capacitor digital-to-analog converter (Para [0134] FIG. 11 illustrates an example 1100 for a digital-to-analog converter cell), a scaled charge from a first fixed voltage source (para [0135] For example, at least one resistor 1110 may be connected between a bias voltage source 1120 and the output node 750 of the inverter circuit 770.),
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the Analog circuit of Ward with the CapDac of Leuschner et al.
Doing so would allow for a digital signal to be converted to an analog signal (para [0130] A cellular means for digital-to-analog conversion of the plurality of cellular means for digital-to-analog conversion comprises a means for controlling connected to a means for switch control of a first means for switching and a means for switch control of a second means for switching.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”) and Mate (US-4884206-A).
Regarding Claim 9,
Ward and Lacy teach the convolutional neural network of claim 8.
	Ward and Lacy do not explicitly disclose
wherein the nonlinear transfer function is an analog rectification function.
	However, Mate teaches
wherein the nonlinear transfer function is an analog rectification function (Col. 6 lines 50-53 This transfer function, shown in FIG. 6, removes the undesirable effects of the non-linearity approaching saturation which result, in the case of an analog rectifier).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine analog neural network circuit of Ward with the transfer function of Mate.
Doing so would allow for determining an amount of error (Col. 6 lines 63-64; function with offset voltage shown in broken line), which enables a symmetrical quantization error function to be obtained.).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”) and Ozaki et al. (US-20150309961-A1).
Regarding Claim 10,
Ward and Lacy teach the convolutional neural network of claim 1. 
Ozaki et al. teaches
wherein the first analog convolution output includes a subwindow of values,
para [0038] The second comparator 106 compares a magnitude relation of the max convolution arithmetic result data M11 stored in the memory circuit 105 and the max convolution arithmetic result data M21, and outputs a data MAX (M11, M21) having the largest value as a pooling arithmetic result data P11.).  
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the convolutional output of Ward with the pooling method of Ozaki et al. 
Doing so would allow for a reduced circuit size (para [0006] It is an object of the present disclosure to provide an arithmetic processing apparatus whose entire circuit size is reduced and that realizes arithmetic processing by a neural network.).
Regarding Claim 16,
Ward teaches the method of claim 11
Ward does not explicitly disclose wherein the first analog convolution output includes a subwindow of values, and further comprising determining a maximum value of the subwindow of values.
However, Ozaki et al. teaches 
Ozaki et al. teaches
wherein the first analog convolution output includes a subwindow of values, and further comprising determining a maximum value of the subwindow of values (para [0038] The second comparator 106 compares a magnitude relation of the max convolution arithmetic result data M11 stored in the memory circuit 105 and the max convolution arithmetic result data M21, and outputs a data MAX (M11, M21) having the largest value as a pooling arithmetic result data P11.).  
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the convolutional output of Ward with the pooling method of Ozaki et al. 
Doing so would allow for a reduced circuit size (para [0006] It is an object of the present disclosure to provide an arithmetic processing apparatus whose entire circuit size is reduced and that realizes arithmetic processing by a neural network.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”), Chakradhar et al. (US-20110029471-A1), Hansen et al. (“A Time-Multiplexed Switched-Capacitor Circuit For Neural Network Applications”).
Regarding Claim 19,
Ward, Lacy, and Chakradhar et al. teach the convolutional neural network of claim 17, wherein the plurality of sets of capacitors comprise capacitance cells, and wherein the weights are fixed weights (Col. 3 lines 16-17; In the preferred embodiment of the present invention, each capacitor is used to store one weight value.).
Hansen teaches
capacitors comprise variable capacitance cells (Figure 1; pg. 2178 The novelty of the figure 1 circuit is the multiple capacitors Cni as storage elements. with element values being represented by the corresponding voltage across that capacitor. Access to each Cn,is time multiplexed. It has an array of variable (switched) capacitors for neural network operations.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the capacitor array of Ward with the capacitor array of Hansen et al.
	Doing so would allow for implementation of neural network operations (pg.2180 Benefits of this circuit include multiple storage elements for each integrating amplifier and the allowance for full interconnection between elements, implemented in time rather than in hardware.). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US-5485416-A) in view of Lacy (“Design of a programmable switched-capacitor analog FIR filter”), Chakradhar et al. (US-20110029471-A1), and Leuschner et al. ( US-20160285470-A1).
Regarding Claim 20,
Ward, Lacy and Chakradhar et al teach the convolutional neural network of claim 17.
	Chakradhar, Lacy et al. further teaches 
wherein the first bias value is added to an output from one of the plurality of sets of capacitors (Fig. 1; para [0031] A "bias" value is added at adders 16 to each pixel in the aggregated output, and a suitable non-linear function (for example, tan h) is used to restrict the pixel value within a reasonable range.).
Ward and Chakradhar et al. do not explicitly disclose
a fixed voltage source having a charge, and 

wherein a charge from the fixed voltage source is sampled by the capDAC to generate a bias value.
However, Leuschner et al. discloses 
a first fixed voltage source having a charge (para [0135] For example, at least one resistor 1110 may be connected between a bias voltage source 1120 and the output node 750 of the inverter circuit 770.), and 
a first capacitor digital-to-analog converter (capDAC) (Para [0134] FIG. 11 illustrates an example 1100 for a digital-to-analog converter cell), 
wherein a charge from the first fixed voltage source is sampled by the first capDAC (para [0134] FIG. 11 illustrates an example 1100 for a digital-to-analog converter cell.) to generate a first bias value (para [0135] For example, at least one resistor 1110 may be connected between a bias voltage source 1120 and the output node 750 of the inverter circuit 770.), 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the capacitors of Korekado et al. with the CapDac of Leuschner et al.
Doing so would allow for a digital signal to be converted to an analog signal (para [0130] A cellular means for digital-to-analog conversion of the plurality of cellular means for digital-to-analog conversion comprises a means for controlling connected to a means for switch control of a first means for switching and a means for switch control of a second means for switching.).

Pal et al. (“A Generalized Neural Network for Edge Detection and Its Hardware Realization”) discloses an analog CNN.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121